PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ghannouchi, Fadhel M. et al.
Application No. 16/498,413
Filed: 27 Sep 2019
For: SYSTEM AND METHOD FOR A FREQUENCY SELECTIVE RECEIVER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 18, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before August 27, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed May 27, 2021 and for failure to file inventor oath and declarations, no later than the payment of the issue fee.  Accordingly, the date of abandonment of this application is August 28, 2021.  A Notice of Abandonment was mailed on 
November 5, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee payment of $600 and inventor oath or declarations, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay.  Accordingly, the issue fee and inventor oath or declarations are accepted as being unintentionally delayed. 

The payment of the issue fee is due as a condition for revival.  This fee can be applied to any future Notice of Allowance and Fee(s) Due that may be issued.

The request to apply this issue fee to the new Notice may be satisfied by completing and returning the new Issue Fee Transmittal Form PTOL-85(b), which includes the following language thereon:  “Commissioner for Patents is requested to apply the Issue Fee and Publication (if any) or re-apply any previously paid issue fee to the application identified above.”  Petitioner is advised that, whether a fee is indicated as being due or not, the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment.  Note the language in bold text on the first page of the Notice of Allowance and Fee(s) Due (PTOL-85).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 2649 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received January 12, 2022.





/KIMBERLY A INABINET/Paralegal Specialist, OPET